Judgment and order affirmed, with costs. Memorandum: In an equity action to reform a fire insurance policy, specific questions of fact were submitted to a jury to determine whether the policy in suit was intended to cover all buildings owned by the plaintiff-assured on a certain site, including a building which was thereafter destroyed by fire; and whether the policy provisions, which excluded the building thereafter destroyed, were so written by either fraud, mistake, carelessness or negligence of the defendant-insurer or by mutual mistake of the parties. From our examination of the record we cannot say that the jury’s affirmative answers to the specific questions propounded, which covered all issues of fact litigated, were not in accord with the weight of clear and convincing proof; nor do we find reversible error in evidential rulings by the trial justice which the appellant has challenged. All concur. (The judgment is for plaintiff in an action under a fire insurance policy. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.